Citation Nr: 1609069	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-03 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to annual clothing allowance or allowances for the years 2002 through the present based on use of (1) medication that causes irreparable damage to the Veteran's outergarments, and (2) qualifying prosthetic or orthopedic appliances (including the use of a wheelchair or scooter) that tends to wear or tear clothing.  

(Claims (a) challenging the validity of a $15,379.00 overpayment and requesting waiver of recovery of any properly-created overpayment, (b) seeking service connection for left foot metatarsalgia and a dental disability, and (c) seeking higher initial ratings and earlier effective dates for bilateral hammertoes, are the subject of separate decisions.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple administrative decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Lexington, Kentucky.  

In March 2005, the Veteran testified at a personal hearing before the undersigned.  

In February 2006, the Board remanded this case for additional development, and the case was subsequently returned to the Board for further appellate review.

In September 2007, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Wayne Braeuer.  Transcripts of these hearings were prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to annual clothing allowance or allowances for the years 2002 through the present based on use of (1) medication that causes irreparable damage to the Veteran's outergarments, and (2) qualifying prosthetic or orthopedic appliances (including the use of a wheelchair or scooter) that tends to wear or tear clothing.  

The record as it currently stands indicates that the Veteran was granted entitlement an annual clothing allowance for the years 2002 and 2003 based on his use of medication that causes irreparable damage to his outergarments.  (The 2002 clothing allowance was granted in an October 2006 administrative decision, while the 2003 clothing allowance was granted in a March 2003 administrative decision.) 

During the course of his appeal, the Veteran has submitted multiple clothing allowance requests based on multiple theories of entitlement.  He has had hearings for one or more of the years at issue in this case in March 2005 and September 2007.  The Board notes that, because multiple VLJs have presided over hearings for various periods that are covered by this claim, this claim must be decided by a panel of three VLJs.  See 38 C.F.R. § 20.707 (all VLJs who preside over a hearing must participate in the decision on the claim).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal; therefore, the Veteran has a right to a hearing before a third VLJ who will become the third member of the panel who will decide the Veteran's claim.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The Veteran has submitted multiple VA Forms 9 in connection with various denials of his clothing allowance claims.  On each of these forms, he has checked the box requesting to be scheduled for a hearing before a Member of the Board at his local RO.  Because he has the right to testify at such a hearing, the Board finds it necessary to remand this claim in order to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board hearing at his local RO.  Because the issue on appeal will be decided by a panel, this hearing must be held by a VLJ other than those who conducted the first two hearings.  Acting VLJ T. Mainelli conducted the first hearing, while VLJ Wayne Braeuer conducted the second hearing.  Appropriate notification should be given to the appellant, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




